Howard, J.,
orally.—The persons selected to see if the contract was fulfilled seem to be viewed by the counsel, as having the power of referees. If so, they could not without *515notice to the defendant, lawfully proceed to the examination, upon which their decision was to be founded. But they are not considered by the court to have been invested with the power of referees, and their doings therefore are not conclusive. Their opinion was subject to be controlled by evidence.

Exceptions sustained.